NUMBER 13-18-00668-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ADRIANA RAMIREZ,                                                         APPELLANT,

                                            v.

THE STATE OF TEXAS,                               APPELLEE.
____________________________________________________________

             On Appeal from the 105th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Benavides and Hinojosa
                            Order Per Curiam

      This matter is before the Court because the reporter’s record has not been filed.

The clerk’s record was filed on January 2, 2019. On March 21, 2019, the Clerk of the

Court notified appellant’s appointed counsel he had failed to request the reporter’s record
and requested that he respond to the Court within ten days. Counsel has failed to file a

response and the reporter’s record has not been filed.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine: (1) whether appellant desires to prosecute this

appeal; (2) whether appellant is indigent; (3) whether appellant is entitled to a free

appellate record and appointed counsel due to his indigency; and (4) what steps are

necessary to ensure the prompt preparation of a complete reporter’s record, and shall

enter any orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and recommendations, together

with any orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court within

thirty days from the date of this order.

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of April, 2019.


                                              2